Citation Nr: 0726132	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a claim for TDIU.

The Board remanded this case in December 2006 for further 
development.  It returns now for appellate consideration.
FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) currently has a 50 percent rating and this 
service-connected disability does not preclude him from 
securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (a) and (b), 4.19 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his service-connected PTSD 
disability renders him unemployable, thus warranting a TDIU.  
For the reasons that follow, the Board concludes that TDIU is 
not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran's only service-connected disability 
is PTSD, which is rated as 50 percent disabling.  Thus, the 
veteran does not meet the schedular criteria listed in 
4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran noted in a VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, that he was 
last employed in 1998 as a self-employed interior decorator.  
He noted on the VA Form 21-8940 that he had completed 4 years 
of high school education.  The record also indicated that the 
veteran worked as a painter and in a factory.  See October 
2002 VA examination and January 2005 VA PTSD examination.  

At the veteran's October 2002 VA examination, the examiner 
was asked to comment on the veteran's employability.  The VA 
physician, the Chief of the Compensation and Pension Service, 
indicated that the veteran's non service-connected low back 
pain would prevent him from doing heavy work or extensive 
bending and reaching and he would benefit from a lifting 
restriction.  The VA examiner opined that the veteran "would 
be able to function, given his low back symptomatology, in a 
position where he would not be required to do much manual 
lifting."  The VA examiner acknowledged that the veteran's 
service-connected PTSD would limit his ability to function in 
such a position.  The VA examiner also noted that if the 
veteran's PTSD symptoms could be controlled with medication, 
he would be able to function in an occupation that did not 
require much manual labor.  The examiner reviewed the 
veteran's computerized medical records.
At a February 2002 general VA examination, the veteran was 
diagnosed with multiple conditions, to include PTSD, chronic 
low back pain, chronic obstructive pulmonary disease (COPD), 
and gastroesophageal reflux disease (GERD).  The VA physician 
noted that the veteran's usual occupation and daily 
activities appeared to be affected by his PTSD and chronic 
low back pain.  In this regard, the Board observes that the 
medical evidence shows that veteran's pursuit of an 
occupation is influenced by his nonservice-connected chronic 
low back pain and not solely due to his PTSD.  The VA 
examiner further indicated that the other diagnoses listed 
did not affect his occupation or daily activities.     

The medical evidence of record also includes two VA PTSD 
examinations in February 2002 and in January 2005.  At the 
2002 VA examination, the VA examiner noted that the veteran 
was not working secondary to his PTSD and back.  Mental 
status examination revealed a thought process that was 
logical, sequential, and pertinent.  Although it was noted 
that the veteran suffered from flashbacks, his memory and 
concentration were intact and his judgment and insight were 
fair.  Further, the 2002 VA examiner provided an Axis V, 
Global Assessment of Functioning (GAF), score of 63, 
currently, and a score of 65 over the year.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  At the 2005 
VA examination, the examiner provided a GAF score range of 50 
to 55.  These GAF scores indicate moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

Looking at the veteran's occupational history, it is possible 
that his service-connected disability would prevent him from 
engaging in his prior employment.  The medical evidence of 
record also indicates that the veteran's nonservice-connected 
chronic low back pain played an important role in his 
retirement from his occupation as a painter.  However, the 
medical evidence shows that he is functionally capable of 
performing other jobs, to include performing sedentary work 
with little manual labor.  

The Board finds that the objective evidence of record as to 
the severity of the veteran's service-connected condition 
does not show that the condition would prevent him from being 
employed.  In this case, the preponderance of the evidence is 
against finding that the veteran's service-connected 
disabilities alone make him unemployable.  The medical 
evidence of record shows that his service-connected condition 
is not of such severity as to preclude gainful employment.  
In Van Hoose, the Court noted,  

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  

The veteran submitted a VA hospitalization discharge form 
dated in September 1998 noting that he was unemployable due 
to PTSD.  That opinion, however, is not very persuasive since 
it was provided almost nine years ago, and the more recent 
examinations from 2002 and 2005 are more persuasive as to the 
current severity of his condition.

Thus, to the extent that his service-connected PTSD 
disability causes occupational impairment, the Board finds 
that the veteran is appropriately compensated by the current 
rating of 50 percent.  In this case, there is no evidence of 
unusual or exceptional circumstances to warrant referral for 
extra-schedular consideration of a total disability rating 
based solely on the veteran's service-connected disability.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected  
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. §  
5107(b); Gilbert, 1 Vet. App. at 54-56.

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.   

Letters dated in January 2006, March 2006, and May 2006 from 
VA to the veteran fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16  Vet. App. 183, 187 (2002).  The 
March 2006 letter also informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman, 19 Vet. App. 473 (2006).  
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOC) were provided to the veteran in 
January 2006 and in April 2007.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The May 2006 letter specifically 
told the claimant to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120-21.  The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.

The December 2006 Board remand instructed that the veteran's 
VA medical records from Indianapolis and Marion, IN 
facilities be associated with the claims folder.  The records 
from the VAMC in Indianapolis have been associated with the 
claims folder.  However, a letter, dated in January 2007, 
from the Marion facility noted that there were no records for 
the veteran for the time frame request (January 2006 to 
present).  The letter noted that records for the veteran were 
available prior to March 2005 at that VA facility.  The Board 
notes that these records have been associated with the claims 
folder.  Additionally, a request was made to the Social 
Security Administration (SSA) for records regarding the 
veteran.  A response from the SSA, dated in January 2007, 
indicated that after an exhaustive and comprehensive search, 
the veteran's records were not located.  As such, the Board 
finds that further development is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA examination, most recently in 
2005, to determine the severity of his service-connected 
disability.  The Board notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and consistent with the evidence of record.  
There is no rule as to how current an examination must be, 
and the Board concludes the examination in this case is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App.  
03 (2005), rev'd on other grounds, Mayfield v. Nicholson,  
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


